CANADIAN ZINC CORPORATION June 16, British Columbia Securities Commission Ontario Securities Commission Toronto Stock Exchange Report of Voting Results Pursuant to section 11.3 of National Instrument 51-102, the following matters were put to vote at the annual general meeting Canadian Zinc Corporation (the "Issuer") held on June 16, 2009.The report on the voting results are as follows: 1.Number of Directors By a vote of show of hands, the number of directors was determined at five. 2.Election of Directors By a vote of show of hands, the following persons were elected as directors of the Issuer until the next annual general meeting: Brian Atkins Dave Nickerson John F. Kearney Alan B. Taylor John A. MacPherson 3.Appointment of Auditors and Auditors' Remuneration By a vote of show of hands, Ernst & Young LLP were appointed as auditors of the Issuer, for the ensuing year, and the directors were authorized to fix the auditors' remuneration. Canadian Zinc Corporation Per:“John F.
